DISSENTING OPINION BY
BIGGS, J.
I dissent from the majority opinion in this case for the *190reason that the record shows that at the time the boohs were offered in evidence the suspicions or mutilated character of the entries was fully considered by the circuit court and by counsel. In order to bring that question before this court in an accurate and intelligent way, the bill of exceptions provided that the booh containing the entries should be made a part of the bill of exceptions, which was done. Under this record the rule invoked by my associates is without application, as all cases holding, that where evidence is subject only to a specific objection, general objections thereto will be disregarded, proceed upon the idea that it is but fair that the court and adversary counsel should be advised of the particular objection, thereby giving an opportunity for explanation. As the defendant was fully advised at the trial that the ruling of the court excluding the entries as evidence was based solely on the fact that the book on its face showed erasures and other evidences of spoliation, it behooved the defendant to then and there offer an explanation, if he had any.